In view of Applicant’s amendments/remarks received August 25, 2021, all the previous rejections and/or objections are hereby withdrawn.

The terminal disclaimer filed on November 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application 15233779 (‘779), U.S. Patent Nos. 9114127 (‘127) and 9504641 (‘641) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with D. Guerra on November 1, 2021.

The application has been amended as follows: 
In the claims:
increasing a concentration of white blood cells in a radiation-induced burn patient by augmenting a function of hematopoietic stem cells or precursor cells in vivo, said method comprising the steps of:
a) preparing an albumin nanoparticle suspension containing in vivo; and
b) administering intravenously a dose of 16 mg/kg to 24 mg/kg of said albumin nanoparticle suspension to the patient; 
c) increasing the concentration of white blood cells in the patient by augmenting a function of the hematopoietic stem cells or precursor cells by said albumin spheres administered to the patient to repair cellular or tissue damage caused by radiation-induced burn; 
wherein said hematopoietic stem cells or precursor cells are mobilized from bone marrow by attaching said albumin spheres to endothelial cells inside the bone marrow;
wherein the patient is non-thrombocytopenic.
3.  (currently amended) The method according to claim 1 further comprising after step b), said albumin spheres administered to the patient decreasing extravasation of blood components from an intravascular compartment to an extravascular compartment, so that there is less free hemoglobin in the extravascular compartment.
7.  canceled.
8.  canceled.
9.  canceled.
10.  canceled.
-coated albumin spheres.
13.  (currently amended) The method according to claim 12, wherein said fibrinogen-coated albumin spheres are prepared using a fibrinogen solution containing 1.3 to 2.0 mg of fibrinogen per ml.
16.  (currently amended) The method according to claim 15, wherein said first portion of said first desolvating agent is prepared to result in a concentration of said first desolvating agent insufficient to cause persistent turbidity of said suspension, and wherein said second portion of said second desolvating agent is prepared to result in a combined concentration of said first and second desolvating agent sufficient to cause formation of said albumin spheres stable against redissolving and without formation of aggregates.

	Claims 1, 3-4, 12-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656